 

RETAINER AMENDMENT AGREEMENT

 

THIS ADMENDMENT AGREEMENT (the “Agreement”) is made and entered into as of the
First day of October, 2015 (the “Effective Date”) by and among INTERNATIONAL
WESTERN OIL CORPORATION (“IWO”), a corporation organized and existing under the
laws of the State of Texas, with its principal place of business at 5525 North
MacArthur Blvd, Suite 280, Irving, TX 75038 and INTERNATIONAL WESTERN PETROLEUM,
INC. (“IWP”), a corporation organized and existing under the laws of the State
of Nevada with its principal place of business at 5525 North MacArthur Blvd,
Suite 280, Irving, TX 75038. IWO and IWP are sometimes referred to herein
individually as a “Party” and, collectively, as the “Parties.”

 

Due to an increase in a number of new producing wells under operations,
International Western Petroleum, Inc. now agrees to adjust the existing monthly
retainer from $22,263 to $27,600 starting October 1, 2015 for its Texas-based
operating license with field and administrative services from International
Western Oil Corporation.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement as of
the date first above written.

 

Dated: June 1, 2017 /s/ Benjamin Tran   Benjamin Tran   Chairman,  
International Western Petroleum, Inc.

 

Dated: June 1, 2017 /s/ Ross Henry Ramsey   Ross Henry Ramsey   Chief Executive
Officer,   International Western Oil Corporation

 



 

 

